Exhibit JOINDER TO LOAN DOCUMENTS This Joinder to Loan Documents (this “Joinder”) is made as of February 18, 2009, by and among: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (“Borrower”), a corporation organized under the laws of the State of Delaware, with its principal executive offices at 1830 Route 130, Burlington, New Jersey 08016; The FACILITY GUARANTORS party to the Credit Agreement (as defined below) set forth on Schedule I annexed hereto (collectively, the “Existing Facility Guarantors”); BURLINGTON COAT FACTORY OF IOWA, LLC (the “New Facility Guarantor”); and BEAR STEARNS CORPORATE LENDING INC., a Delaware corporation, having a place of business at 383 Madison Avenue, New York, New York 10179, as administrative agent (in such capacity, the “Administrative Agent”) for its own benefit and the benefit of the other Credit Parties (as defined in the Credit Agreement referred to below) and as collateral agent (in such capacity, the “Collateral Agent”), for its own benefit and for the benefit of the other Secured Parties (as defined in the Credit Agreement referred to below) to the Credit Agreement (as defined below); in consideration of the mutual covenants herein contained and benefits to be derived herefrom. W I T N E S S E T H : A.Reference is made to a certain Credit Agreement dated as of April 13, 2006 (as amended, modified, supplemented or restated and in effect from time to time, the “Credit Agreement”), by and among, among others, Borrower, Existing Facility Guarantors (together with the Borrower, the “Existing Loan Parties”), the Lenders named therein (collectively, the “Lenders”) and Bear Stearns Corporate Lending Inc., as Administrative Agent, (in such capacity, the “Administrative
